ORDER
PER CURIAM.
Mr. Dion Vaughn appeals the motion court’s judgment denying his Rule 29.15 motion. He asserts that trial counsel was ineffective for failing to object or request any relief after a venireperson made a remark during voir dire about Mr. Vaughn’s alibi witness and for failing to object to an in-court identification by a State’s witness. In addition, he asserts that appellate counsel was ineffective for failing to challenge the in-court identification on appeal.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).